Citation Nr: 0508425	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for cervical stenosis, 
as secondary to service-connected poliomyelitis.

2.  Entitlement to an increased rate of special monthly 
compensation (SMC) by reason of the need of aid and 
attendance at a higher level of care pursuant to the 
provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958 and from November 1958 to June 1959.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, dated in April 2002, that denied the veteran's 
claims of entitlement to service connection for cervical 
stenosis and entitlement to SMC based on loss of use of both 
legs with loss of use of right arm.  The denials of service 
connection and SMC assigned were duly appealed and the case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Service connection has been established for 
poliomyelitis, rated 100 percent disabling.

3.  The competent medical evidence shows the veteran 
currently has paraplegia and incontinence of bladder and 
bowel secondary to service-connected poliomyelitis.

4.  The veteran is in need of a higher level of care as 
defined by 38 C.F.R. § 3.352(2) (2004).

5.  The veteran has withdrawn the claim of entitlement to 
service connection for cervical stenosis.


CONCLUSIONS OF LAW

1.  The criteria for a higher rate of special monthly 
compensation by reason of the need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2) have 
been met.  38 U.S.C.A. §§ 1114 (k through p) and (r), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.350(d),(e), 3.352 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Special Monthly Compensation

Law and Regulation

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  Loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350(a).  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(m) is payable for any of the following conditions: 

(i) Anatomical loss or loss of use of both hands; 

(ii) Anatomical loss or loss of use of both legs at a 
level, or with complications, preventing natural knee 
action with prosthesis in place; 

(iii) Anatomical loss or loss of use of one arm at a 
level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss or 
loss of use of one leg at a level, or with 
complications, preventing natural knee action with 
prosthesis in place; 

(iv) Blindness in both eyes having only light 
perception; 

(v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance. 

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(c).  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level or with complications, preventing 
natural elbow action with prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
prosthetic appliance; anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic appliance with 
anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance; anatomical loss of both eyes or 
blindness without light perception in both eyes.  Amputation 
is a prerequisite except for loss of use of both arms and 
blindness without light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. 
§ 1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  

Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
may be met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures. 

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement. 

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above. 

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352. 

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.  

The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. 
§ 1114(r)(2).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r)(1).  

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  It is only necessary that the 
evidence establish that the veteran is so helpless as to be 
in need of regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352.  

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2) (West 2002) 
and 38 C.F.R. § 3.350(h) (2004) in lieu of the regular aid 
and attendance allowance when all of the following conditions 
are met:
(i) The veteran is entitled to the compensation 
authorized under 38 U.S.C. 1114(o), or the maximum rate 
of compensation authorized under 38 U.S.C. 1114(p);
(ii) The veteran meets the requirements for entitlement 
to the regular aid and attendance allowance § 3.352(a);
(iii) The veteran needs a "higher level of care" (as 
defined in § 3.352(b)(2)) than is required to establish 
entitlement to the regular aid and attendance allowance, 
and in the absence of the provision of such higher level 
of care the veteran would require hospitalization, 
nursing home care, or other residential institutional 
care.  38 C.F.R. § 3.352(b)(1)(i-iii) (2004)

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.  38 C.F.R. § 3.352(b)(2) (2004)

The term "under the regular supervision of a licensed 
health-care professional" means that an unlicensed person 
performing personal health-care services is following a 
regimen of personal health-care services prescribed by a 
health-care professional, and that the health-care 
professional consults with the unlicensed person providing 
the health-care services at least once each month to monitor 
the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  A person performing 
personal health-care services who is a relative or other 
member of the veteran's household is not exempted from the 
requirement that he or she be a licensed health-care 
professional or be providing such care under the regular 
supervision of a licensed health-care professional.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(b)(2-4),(c) (2004).

The requirements for establishing the need for a higher level 
of care are to be strictly construed.  The higher level aid-
and-attendance allowance is to be granted only when the 
veteran's need is clearly established and the amount of 
services required by the veteran on a daily basis is 
substantial.  38 C.F.R. § 3.352(b)(5) (2004).

Analysis

The Board finds that the veteran meets the requirements for 
SMC at the (r)(2) level.  The competent medical evidence of 
record shows that the veteran is entitled to SMC at the (o) 
level based on his paraplegia and incontinence.  This 
combined with the opinion of the VA physician's assistant 
showing the need for a higher level of care satisfies the 
criteria of 38 U.S.C.A. § 1114(r)(2) of 38 C.F.R. § 3.352(b).

A September 2003 VA occupational therapy progress note shows 
that the veteran was totally dependent upon his wife for his 
activities of daily living.  She had received training on 
care of his bowel and bladder.  The veteran was noted to be 
able to feed himself food that had been prepared and cut up 
using his left (nondominant) hand using weighted silverware 
and drank out of a weighted cup with a straw.

On physical examination, the veteran was unable to have 
resistance in his right arm or grip strength in the right 
hand tested due to exacerbation of pain from his elbow to his 
shoulder.  His right arm was atrophied.

The veteran's upper extremities were noted to have gotten 
progressively weaker with the inability to use the right arm 
due to weakness and tremor.  The veteran's left arm had 
greatly reduced function with increased tremor.  Lower 
extremities were not evaluated because the veteran could not 
stand.  In sum, the veteran was noted to now have limited use 
of his left arm and hand only, meaning loss of use of the 
right arm and hand.

A fee service request dated in October 2003, shows a request 
for payment to the veteran's wife as a home health aide for 
bowel and bladder care at a frequency of two hours per day, 
seven days per week.  The veteran's wife had been trained to 
provide the services and the services were deemed medically 
necessary.

In October 2004, a VA physician's assistant completed a VA 
Form 21-2680, Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance, based on examinations in 
June and December 2003.  The veteran was noted to have 
paraplegia secondary to poliomyelitis with resultant 
incontinence of bladder and chronic constipation secondary to 
the neurogenic effects from polio.  

On examination, the veteran was noted to be seated in a 
scooter with flaccid lower extremities.  His lower 
extremities were unable to bear weight.  He could not sit up 
unassisted.  He had nonexistent reflexes and loss of muscle 
tone.  He also had intermittent tremors of the hand with 
episodes of spasm.

The veteran was reported to have incontinence of bladder with 
neurogenic bowel secondary to the poliomyelitis.  The 
veteran's wife assisted him with bowel movements in the 
morning, including disimpaction, clean up, and administration 
of enemas.  She assisted every other day with showering which 
required a Hoyer lift.  The veteran wore a condom catheter 
chronically.  When that equipment failed, she cleaned that as 
well.

The physician's assistant certified that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.

In sum, the evidence shows that the veteran has loss of use 
of his lower extremities, his right upper extremity, and is 
incontinent of bladder and bowel.  He clearly meets the 
criteria for SMC (r)(2).

The appeal is accordingly granted.

Service Connection

In the October 2004 Informal Brief of the Appellant, the 
veteran's representative requested that if the veteran's 
appeal for entitlement to SMC at the (r)(2) level were 
granted, then his appeal for service connection for spinal 
stenosis should be withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and there remain no allegations of errors of fact or 
law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The appeal for entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114(r)(2) is granted.

The appeal for entitlement to service connection for cervical 
stenosis is dismissed.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


